DETAILED ACTION
Response to Amendment
Claims 1, 5-7, 9, 11-13, 15, and 18-19 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) in view of Vinegar (US 2010/0270015). 
Regarding Claims 1 and 15, Willis teaches a method of characterizing a subterranean formation: obtaining a first (baseline) seismic acquisition of the subterranean formation, wherein the first seismic acquisition is a baseline survey [0010; 0030]; injecting a gas fluid into the subterranean formation, wherein c) obtaining a second (one or more time-dependent) seismic acquisition of the subterranean formation [0009-11; 0030-0033], the second (one or more time-dependent) seismic acquisition captured following injection of a gas fluid into the subterranean formation, the gas fluid at least partially filling a portion of a fracture network of the subterranean formation [0007; 0010-11; 0027-30]; and calculating a time-lapse difference between the first (baseline) seismic… and second (one or more time-dependent) seismic acquisitions [0029-0034], and characterizing an injected gas fluid contact portion based on the time-lapse difference between the first seismic acquisition and the second seismic acquisition [0027-34]. Willis implies, but does 
Regarding Claim 2, Willis also teaches wherein the gas fluid is an energized fracture fluid during enhanced oil recovery [0007; 0010; 0027]. Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 5, Willis also teaches wherein at least one of the first …or second seismic acquisition is 3D seismic acquisition [0005; 0035]. 
Regarding Claim 6, Willis also teaches: performing an initial completion in the subterranean formation after the first seismic acquisition [0005-07; 0029]. 
Regarding Claim 7, Willis also teaches injecting a second gas fluid into the subterranean formation following the second seismic acquisition and obtaining a third seismic acquisition of the subterranean formation [0005-08; 0029].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 8, Willis also teaches wherein the fracture network undergoes a period of pressure depletion before the injecting of the second fluid [0006; 0029].
Regarding Claim 9, Willis also teaches during a well-intervention for production optimization, injecting a third gas fluid into the subterranean formation and obtaining a fourth seismic acquisition [0007; 0027-0031]. 
Regarding Claim 10, Willis also teaches wherein the well-intervention includes refracs or enhanced oil recovery [0007; 0027-0031].
Regarding Claims 11 and 18, Willis also teaches wherein the injected gas fluid contact portion includes at least one of a contact area or contact volume, wherein the injected gas fluid contact portion is obtained based on an image of fracture zones within seismic resolution [0027-31].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claims 12 and 19, Willis also teaches determining a stimulated rock volume of the subterranean formation using the time-lapse difference obtained by calculating difference between a processed baseline seismic survey and a processed monitor seismic survey acquired after the injection of the gas fluid to obtain an image of the fractured stimulated rock volume  [Fig. 35;  0004; 0007; 0026-29].  Vinegar additionally teaches this limitation in [0555; 0585-6; 0646; 0745; 1244; 1253-5; 1261; 1284; 1405; 1614; 1707; 1765; 1768].
Regarding Claim 14 and 20, Willis also teaches wherein the time-lapse difference is root mean square amplitude difference [0030-34; 0038]. 

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) and Vinegar (US 2010/0270015), as applied to claims 1 and 15 above, and further in view of Ortoleva (US 2002/0013687).
Regarding Claims 3 and 16, Willis does not explicitly teach – but Ortoleva does teach wherein the gas fluid has a gas saturation greater than about three percent in the portion of the fracture network [Fig. 25; 0179-0181]. It would have been obvious to modify the system and method of Willis to use a gas saturation greater than about three percent in the portion of the fracture network in order to provide the advantages of a formation with greater aqueous methane production.
Regarding Claims 4 and 17, Willis does not explicitly teach – but Ortoleva does teach wherein the gas fluid includes gas selected from the group comprising: carbon dioxide, nitrogen, natural gas, and any combination thereof [Fig. 25; 0179-0181]. It would have been obvious to modify the system and method of Willis to use a gas saturation greater than about three percent in the portion of the fracture network in order to provide the advantages of a formation with greater aqueous methane production.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0343859) and Vinegar (US 2010/0270015), as applied to claim 1 above, and further in view of Van Den Beukel  (US 2005/0149267). 
Regarding Claim 13, Willis does not explicitly teach – but Van Den Beukel does teach wherein the second seismic acquisition is one of plurality of seismic acquisitions obtained approximately within 6 months, 9 months, 12 months, or 15 months [0005; 0043; 0050]. It would have been obvious to modify the system and method of Willis to use datasets obtained approximately within 6-15 months in order to provide the advantages of a formation with greater aqueous methane production.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645